DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “wherein the post constitutes a light emitting element, and the method further comprises forming a protective film that protects a light emission” (claim 4), “forming an insulating film covering a part of the post, in which the protective film is formed at the same time” (claim 6), “wherein the post constitutes a light emitting element, and the method further comprises forming a protective film that protects a light emission port of the light emitting element after the forming of the post” (claim 16) and “wherein the post constitutes a light emitting element, and the method further comprises forming a protective film that protects a light emission” (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over TOMABECHI (US PUB. 2013/0248932) in view of Zhang et al. (US PUB. 2002/0180045), and with evidence provided by Wang et al. (US Pub. 2015/0255955) Matsumoto (US PUB. 2005/0093101).
Regarding claim 1, TOMABECHI teaches a method of manufacturing a semiconductor substrate 10 (Fig. 4-5B and Para [0024]), comprising: 
grinding a back surface of the semiconductor substrate 10 (Para [0024, 0028 & 0030], to form cracks (it is understood that cracks/fracture is formed in the fracture layer 11, which is the portion of semiconductor substrate 10 with cracks due the process of grinding) on the back surface of the semiconductor substrate 10 (Fig. 2-3 - it is widely known that defects in the form of cracks are formed during the grinding process step. For instance, Matsumoto teaches in Fig. 5A-5B the commonly known formation of cracks or dislocations during grinding/polishing of a semiconductor substrate) having an epitaxial layer 20 on a front surface of the semiconductor substrate 10 (Wang’s Fig. 2-3)
forming a post of the epitaxial layer on the front surface of the semiconductor substrate 10 after forming the cracks on the back surface of the semiconductor substrate 10 (as per the applicant’s admission in the Remarks submitted on 12/23/21 and the Examiner agrees that patterning the epitaxial layer 20 to form a post would have been obvious and within the ordinary skill in the art. For instance, Wang teaches the formation of a post 229 as a result of patterning of epitaxial layer 222 in Fig. 2a-2b);  
wherein the semiconductor substrate is not exposed to a temperature of 3000C or higher between the grinding and the forming of the post (TOMABECHI does not allude to a temperature of 3000C or higher between the grinding and the forming of the post. Though TOMABECHI alludes to the use of MOCVD to form the epitaxial layer; however, it is understood that a vast range of low and high temperature range is possible via MOCVD method. For instance, Zhang teaches in Para [0037], wherein layers are formed by MOCVD at a temperature range of 2000C - 3000C. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 2, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the post is formed by etching the epitaxial layer (e.g. Wang’s Fig. 2a-2b and respective text).
  Regarding claim 3, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 2, wherein the post constitutes a vertical cavity surface emitting laser post (e.g. Wang’s para [0062] &Fig. 2a-2b and respective text).
Regarding claim 4, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the post is a light emitting post, and the method further comprises forming a protective film 437 that protects a light emission port of the light emitting post after the forming of the post (e.g. Wang’s Fig. 2a-2b, 4a-4b & 8 and respective texts).  
Regarding claim 5, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 4,-2-Application No. 16/505,070 wherein the post is formed by etching the epitaxial layer, and the forming of the protective film 437 is performed after the forming of the post (e.g. Wang’s Fig. 2a-2b, 4a-4b & 8 and respective texts).  
Regarding claim 6, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 5, further comprising forming an insulating film (unlabeled insulating sidewalls covering sidewalls of mesa in Wang’s Fig. 4) covering a part of the post, in which the protective film 437 is formed at the same time (Fig. 4 & 8)).  
Regarding claim 7, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the semiconductor substrate is not exposed to a temperature of 200°C or higher between the grinding and the removing (TOMABECHI’s MOCVD method and see Zhang’s Para [0037] - notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 16, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 2, -4-Application No. 16/505,070wherein the post constitutes a light emitting post, and the method further comprises forming a protective film 437 that protects a light emission port of the light emitting post after the forming of the post (Wang’s Fig. 2a-2b, 4a-4b & 8 and respective texts and TOMABECHI’s Fig. 4-5D and respective text).  
Regarding claim 17, the combination of TOMABECHI, Zhang, Wang and Matsumato teaches the method of manufacturing a semiconductor substrate according to claim 3, wherein the post constitutes a light emitting post, and the method further comprises forming a protective film that protects a light emission port of the light emitting post after the forming of the post (Wang’s Fig. 2a-2b, 4a-4b & 8 and respective texts and TOMABECHI’s Fig. 4-5D and respective text).  
Regarding claim 18, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 2, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the grinding and the forming of the post ((TOMABECHI’s MOCVD method and see Zhang’s Para [0037] - notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 19, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 3, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the grinding and the forming of the post (TOMABECHI’s MOCVD method and see Zhang’s Para [0037] - notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 20, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 4, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the grinding and the forming of the post (TOMABECHI’s MOCVD method and see Zhang’s Para [0037] - notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 16-20 have been considered but are moot in view of new grounds of rejection. The Examiner would like to point out that the limitations directed towards the formation of a post as described in claims 4-6 and 16-17 allude to additional physical features that add a significant structural dimension to the claim scope. As such, it is important to understand its positioning with respect to other structural features as claimed in the drawing and within the claim context. As such, it is important to illustrate said claim features in the drawings. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894